Title: From Thomas Jefferson to Joseph Donath, 2 October 1796
From: Jefferson, Thomas
To: Donath, Joseph


                    
                        Sir
                        Monticello Oct. 2. 1796.
                    
                    Your favor of Sep. 22. came to hand two days ago, by which I observe you have laid by for me 7. boxes of 60. panes each of 12 by 18. I. glass, and 1. do. of 25. panes of 18. by 24. and wish to be informed if this was the amount of my order. My order was dated Oct. 20. 95. and was for
                    
                        
                             25. panes of 18. by 24. and
                        
                        
                            600. panes of 18. by 12 I. consequently there will be requisite in addition to the
                        
                        
                            420. panes of 18. by 12. I.
                        
                        
                            180. more to make up the 600.
                        
                    
                    As you mention that you are able to make up the whole order I inclose you a draught on Mr. J. Barnes for 199D. 12c. that is to say the 158.62 D. stated in your letter and 40.50 D. additional for the 180. panes deficient. Be pleased to deliver the glass to Mr. Barnes to whom I shall write on the subject.
                    I shall have occasion for about 200. panes 12. I. square of the same quality. Will you be able to furnish of that size? I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                